DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 depends from itself. For the purpose of examination the examiner understands claim 18 to depend from claim 17.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Canson et al. (US 5779210 henceforth Canson) in view of Myers (US 1077423) in view of Johnson et al. (US 3990179 henceforth Johnson).
Regarding claim 1, Canson teaches a planter, comprising: a wall (12); a rim formed at an open end portion of the wall (side walls 24, 26, lip 112), and a hanger assembly including a set of attachment features (32, fig. 1 and 10a), each attachment feature having two arms that branch from a common point at the attachment feature (104 and 104’, fig. 10a), including a first arm that is configured to engage an inner surface of the planter at a first height (104’, fig. 10a) and a second arm that extends around the rim (104, fig. 10a) but fails to teach the wall includes a set of holes through a surface of a top portion of the wall; the rim formed above the set of holes; and includes 
Regarding claim 2, Canson as modified by Myers and Johnson teaches the invention substantially as claimed and Canson further teaches wherein the second arm engages an external surface of the planter at a second height that is farther from the rim than the first height (support rod 102 of second arm 104 engages lip 112, fig. 10a).
Regarding claim 3, Canson as modified by Myers and Johnson teaches the invention substantially as claimed but fails to teach wherein the hanger assembly It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a one piece monolithic construction, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
Regarding claim 4, Canson as modified by Myers and Johnson teaches the invention substantially as claimed and Canson further teaches wherein the rim includes a smooth contour such that the set of holes provide the only attachment points for the hanger assembly to secure the planter (outer surface of the rim has a smooth contour, fig. 10a).
Regarding claim 5, Canson as modified by Myers and Johnson teaches the invention substantially as claimed but fails to teach wherein each second arm includes a curved length that extends from the common point to a respective hole from the set of holes and the internally facing hook at a distal end of the curved length. It would have been an obvious matter of design choice to make the different portions of the arm whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Regarding claim 6, Canson as modified by Myers and Johnson teaches the invention substantially as claimed and Canson further teaches wherein the hanger assembly further includes: a top hook (130, fig. 9); and a set of cables attached at a proximal end to the hook (136, col. 7, ll. 34-40), wherein each of the attachment features is at a distal end of a respective cable of the set of cables (fig. 10a).
Regarding claim 17, Canson teaches a wall (12); a rim formed at an open end portion of the wall (side walls 24, 26, lip 112); and a hanger assembly (32, fig. 1 and 10a) including: a top hook (; a set of cables attached at a proximal end to the hook, each cable including a respective attachment feature at a distal end, each attachment feature having two arms that branch from a common point at the attachment feature (104 and 104’, fig. 10a), including a first arm that is configured to engage an inner surface of the planter at a first height (104’, fig. 10a) and a second arm that engages an external surface of the planter at a second height that is farther from the rim than the first height and that extends around the rim and includes an internally facing hook( 104, fig. 10a), at a distal end portion, that hooks under the rim (fig. 10a) but fails to teach the wall including a set of holes through a surface of a top portion of the wall and a rim above the set of holes comprising a hook that passes through a respective hole in the set of holes and bends toward the rim to secure the planter in a hanging arrangement, wherein each first arm has a point of contact with the inner surface of the planter that is between the rim and the respective hole in the set of holes. However, Myers teaches a wall (A) including a set of holes through a surface of a top portion of the wall (fig. 2); a rim formed above the set of holes (fig. 2). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Canson’s pot with holes as taught by Myers to further prevent the support rod from disengaging. And Johnson teaches an internally facing hook, at a distal end portion, that hooks under the rim and passes through a respective hole in the set of holes and bends toward the rim to secure the planter in a hanging arrangement (fig. 2), wherein each first arm has a point of contact with the inner surface of the planter that is between the rim and the 
Regarding claim 19, Canson as modified by Myers and Johnson teaches the invention substantially as claimed and Myers further teaches wherein the rim has an outside diameter that is larger than an outside diameter of a section of the top portion of the wall that includes the set of holes (fig. 2).
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Canson in view of Myers and Johnson, as applied to claim 1 above, further in view of  White (US D611877).
Regarding claim 7, Canson as modified by Myers and Johnson teaches the invention substantially as claimed but fails to teach the set of cables including four cables. However, White teaches four cables (fig. 1). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Canson’s system with four cables as taught by White to allow various sized and/or shaped planters to be used with the system.
Regarding claim 8, Canson as modified by Myers, Johnson and White teaches the invention substantially as claimed and White further teaches wherein the set of cables is attached to the top hook in a linear arrangement. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify .
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Canson in view of Myers, Johnson and White, as applied to claim 8 above, further in view of  Just (US 20070200043).
Regarding claim 20, Canson as modified by Myers, Johnson, and White teaches the invention substantially as claimed but fails to teach wherein a first pair of the attachment features have the first arm pointing in a same first direction and a second pair of the attachment features having the first arm pointing in a same second direction, opposite to the first direction. However, Just teaches a first pair of the attachment features have the first arm pointing in a same first direction (fig. 5) and a second attachment features having the first arm pointing in a second direction, opposite to the first direction (fig. 5). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Canson’s hanger with an arrangement as taught by Just to allow the assembly to attach to various shaped planters. Regarding a second pair of attachment features, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have a second pair of attachment features, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. In this case, having a pair of second attachment features would allow planters of varying sizes to be used with the hanging feature.
Claims 9- 13, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2009/0212187) in view of Guarriello, Sr. et al. (US 5941019 henceforth Guarriello). 
Regarding claim 9, Chen teaches a planter, comprising: a wall (11, fig. 1); a rim (12) formed at an open end portion of the wall (fig. 1); a recess of the rim to obscure the attachment feature of the hanger with a flush or nearly flush mounting (indentation 122, fig. 2), the recess having a size that matches the attachment feature in size and depth 
Regarding claim 10, Chen as modified by Guarriello teaches the invention substantially as claimed and Guarriello further teaches wherein the set of holes are configured to receive a nail head (28 and 30) of a hanger assembly to secure the planter in a hanging arrangement (col. 4, ll. 40-41 fig. 3).
Regarding claim 11, Chen as modified by Guarriello teaches the invention substantially as claimed and Guarriello further teaches wherein the hanger assembly includes a contoured portion from which the nail head protrudes (24, fig. 5).
Regarding claim 12, Chen as modified by Guarriello teaches the invention substantially as claimed and Chen further teaches wherein the contoured portion includes a contour that matches a contour of the rim (fig. 1).
Regarding claim 13, Chen as modified by Guarriello teaches the invention substantially as claimed and Guarriello further teaches wherein the nail head protrudes internally from an exterior of the rim (28 and 30, fig. 3).
Regarding claim 15, Chen as modified by Guarriello teaches the invention substantially as claimed and Chen further teaches wherein the hanger assembly includes a one piece monolithic construction (fig. 1).
Regarding claim 16, Chen as modified by Guarriello teaches the invention substantially as claimed but fails to teach wherein the rim includes a smooth contour such that the set of holes provides the only attachment points for the hanger assembly to secure the planter. It would have been an obvious matter of design choice to make the rim have whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Guarriello, as applied to claim 10 above, further in view of Friend (US 5870856).
Regarding claim 14, Chen as modified by Guarriello teaches the invention substantially as claimed but fails to teach wherein the set of holes include a set of vertical slots with two opening sizes, a first size to receive the nail head and a second size to engage a shaft supporting the nail head. However, Friend teaches a set of vertical slots with two opening sizes (46, fig. 27 and 28). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Chen’s holes with holes as taught by Friend to allow the hanger to be easily attached to the planter and removed from the planter.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Canson in view of Myers and Johnson, as applied to claim 17 above, further in view of Chen.
Regarding claim 18, Canson as modified by Myers and Johnson teaches the invention substantially as claimed but fails to teach wherein the first arm engages the inner surface of the planter with a distal end, the distal end including a portion having a thickness that is greater than a thickness of a middle portion of the first arm. However, Chen teaches a first arm engaging an inner surface of a planter with a distal end, the distal end including a portion having a thickness that is greater than a thickness of a middle portion of the first arm (distal portion of 230A, fig. 3). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Canson’s cables with a distal end including a portion having a thickness that is greater than a thickness of a middle portion of a first arm as taught by Chen to provide added support.
Response to Arguments
Applicant’s arguments, see page 8, filed 6/30/2021, with respect to the rejection(s) of claim(s) 1-3 and 5-6 under 102 and 103 rejections have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Canson et al. (US 5779210) in view of Myers (US 1077423) in view of Johnson et al. (US 3990179).
Applicant’s arguments with respect to claim(s) 4 and 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in 
Applicant’s arguments with respect to Wilschut et al. (US 2006/0289711) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see page 13, filed 6/30/2021, with respect to the rejection(s) of claim(s) 9-13 and 15-16 under 103 rejection have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Chen (US 2009/0212187) in view of Guarriello, Sr. et al. (US 5941019). 
Applicant’s arguments, see page 7, filed 6/30/2021, with respect to the Double Patenting rejection have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

/EBONY E EVANS/         Primary   Examiner, Art Unit 3647